Citation Nr: 0928462	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-22 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from October 1951 to October 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during active 
service.

2.  Tinnitus had its onset during active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2008).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to grant entitlement to 
service connection for hearing loss and tinnitus, any failure 
on the part of VA to notify and/or develop the claims 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009), cannot be considered prejudicial to the Veteran.  
The Board will therefore proceed to a review of the claims on 
the merits.  

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) from the Veteran's first 
period of service reflects the Veteran's specialty was in the 
area of light weapons infantry.  In the DD Form 214 from his 
second period of service, it was noted that the Veteran's 
most significant duty assignment was as "Instructor, 
Tactics."  

Personnel records further reflect that during the period of 
May 1952 to October 1952, the Veteran attended officer's 
candidate school (OCS), and received his commission as a 
second lieutenant upon completion of his training.  At the 
time of his separation from service, the Veteran indicated 
that in an emergency, he felt most qualified to serve as a 
platoon leader of a mortar platoon.  

Service treatment records do not reflect any relevant 
complaints or treatment.  Whispered voice evaluation at the 
time of the Veteran's physical examinations in January and 
February 1952, and separation examination in October 1953, 
revealed findings of 15/15.  

Reserve duty examination in April 1961 revealed audiometric 
findings of 10, 10, 10, and 15 decibels at 500, 1000, 2000, 
and 4000 Hertz, respectively, in each ear.  Whispered voice 
evaluation at the Reserve duty examination in May 1966 
revealed findings of 15/15.  

An October 2006 VA audiological consultation reflects that 
the Veteran reported significant noise exposure 
(demolitions/explosives/weapons) during military service (2 
years active duty and 14 years Reserve).  He further reported 
that he sometimes had difficulty with hearing, especially in 
noise, scoring 18/40 on the Hearing Handicap Inventory for 
the Elderly (HHIE), and experienced constant bilateral 
tinnitus.  Audiometric evaluation at this time revealed 
severe high frequency sensorineural hearing loss on the right 
after 1000 Hertz, and on the left, after 500 Hertz.  Word 
recognition scores were 92 percent on the right, and 88 
percent on the left.  The examiner commented that the 
Veteran's loss had many characteristics of a noise-induced 
hearing loss.  She further commented that considering the 
Veteran's account of noise trauma while in the military, and 
that he had no further exposure to noise after release, it 
was plausible that the hearing loss and tinnitus were (at 
least in part) caused by the noise exposure the Veteran 
experienced while on active duty.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a Veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

With respect to claim for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Board has considered the evidence relevant to these 
claims, and initially notes that VA audiological results from 
October 2006 support a finding of current hearing disability 
for VA benefits purposes.  38 C.F.R. § 3.385 (2008).  In 
addition, due to the subjective nature of tinnitus and the 
fact that the October 2006 examiner did not dispute the 
Veteran's claim of constant bilateral symptoms, the Board 
further finds that the requirement of a current disability 
has also been met with respect to the Veteran's claim for 
service connection for tinnitus.  

The Board also finds that as a result of the Veteran's in-
service history of infantry training (both as a trainee and 
instructor) in the use of various forms of weapons fire, to 
include mortar fire, the Board will concede the Veteran's 
exposure to noise during service.  

However, in order to establish service connection, there must 
be evidence linking the Veteran's current bilateral hearing 
loss and tinnitus to service.

In this regard, the Board recognizes that service treatment 
records do not reflect any relevant complaints and findings, 
as did reserve duty records in 1961 and 1966.  However, the 
evidence of record also includes the VA opinion from October 
2006, which concluded that the Veteran's hearing loss had 
many characteristics of a noise-induced hearing loss, and 
that considering the Veteran's account of noise trauma while 
in the military, and that he had no further exposure to noise 
after release, it was plausible that the hearing loss and 
tinnitus were (at least in part) caused by the noise exposure 
the Veteran experienced while on active duty.  It is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  The probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

Here, although the opinion is found to be somewhat deficient 
in its use of the word plausible in terms of describing the 
relationship between the Veteran's hearing loss and tinnitus 
and the Veteran's active service, the opinion is otherwise 
found to accurately reflect the Veteran's noise exposure 
during active duty, correctly points out that there is no 
evidence of significant post-service exposure, and finds that 
the Veteran's hearing loss is consistent with such exposure.  
Thus, there is some support for the examiner's opinion, and 
the opinion is therefore entitled to at least some probative 
value.  

Further, there is no negative medical opinion evidence.  
Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, because the only medical opinion evidence 
supports the Veteran's claims, service connection for 
bilateral hearing loss and tinnitus is warranted.  In this 
regard, the Board points out that the Court has cautioned VA 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted, and indicated that it 
would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's 
claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).

Consequently, because the evidence reflects some exposure to 
excessive noise during service, and there is satisfactory 
evidence of hearing loss and tinnitus that has been related 
to active service, the Board will give the Veteran the 
benefit of the doubt, and find that the Veteran's hearing 
loss and tinnitus are of service origin.  Accordingly, the 
Board finds that the evidence supports entitlement to service 
connection for the Veteran's bilateral hearing loss and 
tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


